Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 3/09/2021.  Applicant has amended claim 28, 33, 38, 43-44 and 46, and cancelled claims 1-27.  Currently, claims 28-52 are pending in the application.

Response to Arguments
Applicant’s arguments filed in the amendment filed 3/09/2021, have been fully considered but are not persuasive to overcome the reference on record: Dattagupta et al. (US8626775 B1 hereinafter “Dattagupta”) in view of Patil et al. (US 2012/0210404 A1 hereinafter “Patil”) in further view of Kaler et al. (2004/0111600 A1, hereinafter “Kaler”) also in further view of Frelechoux (US 8,806,587 B2).
	In page 8, Applicant notes that “Dattagupta teaches registering a client device with a smart network host device…. Amended independent claims 28, 38, and 46 discuss process of a mobile device registering for credentials for subscription rather than registering with a smart network device or exposing a service to a smart network.”.  Furthermore, in page 8-9, Applicant continues to state that “Dattagupta does not teach sending a request to a server to register for credentials for a subscription for access to a network”.  Examiner notes the claimed limitation “register… for subscription” seems redundant as registering and subscribing could be considered synonyms.  Additionally, 
	In page 9, Applicant further states that “Patil teaches provision of the URI in response to a determination of a need for subscription remediation.  Patil does not teach or suggest provision of the URI in response to a request to register for credentials for a subscription... the combination of Dattagupta in view of Patil is inoperable”.  Examiner notes that Patil is also capable of performing the intended use of “subscription”.  Patil, in paragraph 47, teaches that the goal of the invention is to remediate the Wi-Fi subscription.  Examiner believes that the language used in the claims when it states “for subscription” is a very general term and Patil, as stated in paragraph 46, is geared towards new subscriptions, whether it is to create them or remediate them, in order to access a network.  Additionally, Examiner respectfully places the burden on Applicant to explain the reasons why such modification would make the combination between Dattagupta and Patil are a non-functional or non-operable combination, as in light of claim interpretation and under the broadest reasonable interpretation, both references are registering for credentials to access a 
	Examiner further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 28-33, 36-43, 46-50 rejected under 35 U.S.C. 103(a) as being unpatentable over Dattagupta et al. (US 2011/0264730 A1 hereinafter “Dattagupta”) in view of Patil et al. (US 2012/0210404 A1 hereinafter “Patil”) in further view of Kaler et al. (2004/0111600 A1, hereinafter “Kaler”).

Regarding claim 28, Dattagupta teaches an apparatus, comprising: circuitry coupled with memory operative to store instructions, the circuitry, when executing the instructions, to cause a mobile device to: send a request to a server to register for credentials for a subscription for access to a network (fig. 3C, step 322, client device requests registration), the request including a value set to registration (par 64: “a client device 130(N) includes a registration module 264 configured to transmit an XML-SOAP message to the smart network host device 120 that requests the client device 130(N) to be registered with the smart network host device 120.”); process a response to the request (fig. 3C, step 324 – receive a response), 
Dattagupta does not explicitly teach yet Patil suggests:
the response including a command (fig. 2C, par 66:  “DM command Execute:BrowsertoURI”) and a session identifier (par 66, BrowsertoURI; Examiner notes that it is an inherent characteristic that Session identifiers are located in the URI (see: https://en.ryte.com/wiki/Session_ID#Session_ID_as_URI_attribute))),
the command to cause the mobile device to launch a browser to a location identified by a uniform resource identifier (URI) and including the session identifier (par 66:  “DM command Execute:BrowsertoURI...triggers the device 10 to launch the browser application 10H and point it to the given URI,” Examiner notes that it is an inherent characteristic that Session identifiers are located in the URI (see: https://en.ryte.com/wiki/Session_ID#Session_ID_as_URI_attribute)); 
for subscription registration, utilizing the session identifier, subscription information including the credentials with the server (par 47: “the authentication/authorization infrastructure may force the user to connect to a remediation server to, for example, either ”, see also par 66); remediate
the mobile device to receive a (fig. 2B, par 47; i.e. the device connects to the server to receive credentials in form of managed objects); and 
store the credentials for the subscription for access to the network (par 47: “When a subscription with a Wi-Fi operator is created, the credentials...are stored in the form of a managed object on the device”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented a command which issues a URI to launch the web browser, including the identity of the client, to exchange subscription information, as taught by Patil, to Dattagupta’s invention.  The motivation to do so would be in order to allow or enable user intervention to input credentials or credit card information (Patil: par 47, 66).
Patil and Dattagupta do not explicitly teach yet Kaler suggests:
wherein the session identifier (par 11; i.e. the session in a handshake sequence is a session key) comprises a 128-bit random number (par 30, i.e. the key can be any size such as 128-bit) to identify a sequence of messages between the mobile device and the server (par 6; i.e. handshake sequence establishes the secure session between the client and server);

Regarding claim 29, Dattagupta, Patil, and Kaler teach the apparatus of claim 28, wherein the request is a PostDevData Simple Object Access Protocol (SOAP) message and the value set to registration is requestReason (Dattagupta: par 53: “transmit XML-SOAP messages to the smart network host device 120 requesting the smart network host device 120 to register the client device 130…”).  
Regarding claim 30, Dattagupta, Patil, and Kaler teach the apparatus of claim 29, the PostDevData SOAP message comprising a DevInfo (MO) and a DevDetail MO, the DevInfo and the DevDetail MOs including information to identify the apparatus (Dattagupta: par 46, the object model provides device specific services; Examiner notes that in order to provide services, details of the apparatus need to be known).  
Regarding claim 31, Dattagupta, Patil, and Kaler teach the apparatus of claim 28, wherein the response is a PostDevDataResponse Simple Object Access Protocol (SOAP) message and the command is launchBrowserToURI (Patil: par 66, BrowsertoURI).  
Regarding claim 32, Dattagupta, Patil, and Kaler teach the apparatus of claim 31, the PostDevDataResponse SOAP message comprising a sessionID comprising the URI to identify the location (Patil: par 66, BrowsertoURI; Examiner notes that it is an inherent characteristic that Session identifiers are located in the URI (see: https://en.ryte.com/wiki/Session_ID#Session_ID_as_URI_attribute)).  
Regarding claim 33, Dattagupta, Patil, and Kaler teach the apparatus of claim 28, wherein the credentials comprise a certificate or a username (i.e. client enrollment) and a password (i.e. password) to connect with the network (Patil: par 64-65).  
Regarding claim 36, Dattagupta, Patil, and Kaler teach the apparatus of claim 28, comprising a radio component coupled with the circuitry (Patil: par 51, mobile communication device communicating over wireless link), the radio component to send and receive information and data with the server (Patil: fig. 2B, i.e. communication between mobile device and server.).  
Regarding claim 37, Dattagupta, Patil, and Kaler teach the apparatus of claim 28, wherein the circuitry and the memory are comprised in a connection component (Dattagupta: par 44, memory and a processor that implements the device architecture – implies connectivity between the processor and memory).  
Regarding claim 38 and claim 46, all claim limitations are set forth and rejected as discussed in claim 28.  
Regarding claim 39 and claim 47, all claim limitations are set forth and rejected as discussed in claim 29.
Regarding claim 40 and claim 48, all claim limitations are set forth and rejected as discussed in claim 30.
Regarding claim 41 and claim 49, all claim limitations are set forth and rejected as discussed in claim 31.
Regarding claim 42 and claim 50, all claim limitations are set forth and rejected as discussed in claim 32.
Regarding claim 43, all claim limitations are set forth and rejected as discussed in claim 33.

Claims 34-35, 44-45, 51-52 rejected under 35 U.S.C. 103(a) as being unpatentable over Dattagupta et al. (US8626775 B1 hereinafter “Dattagupta”) in view of Patil et al. (US 2012/0210404 A1 hereinafter “Patil”) in further view of Kaler et al. (2004/0111600 A1, hereinafter “Kaler”) also in further view of Frelechoux (US 8,806,587 B2).
Regarding claim 34, Dattagupta, Patil, and Kaler do not explicitly teach yet Frelechoux suggests: the apparatus of claim 28, the circuitry to send the request, process the response, and exchange the subscription information via a transport layer security (TLS) connection between the apparatus and the server (Frelechoux: col. 14 lines 57-65, EAP-TLS messages between server and device).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a security connections, such as TLS between the server and device, as taught by Frelechoux, to Dattagupta, Patil and Kaler’s invention.  The motivation to do so would be in order to, in Wi-Fi hotspots, (Frelechoux: col. 5 lines 48-51).    
Regarding claim 35, Dattagupta, Patil, Kaler, and Frelechoux teach the apparatus of claim 34, the circuitry to release the TLS connection upon completion of the exchange of the subscription information (Frelechoux, col 3 lines 4-8: “XML elements (similar to the Simple Object Access Protocol (SOAP)) in which the client (i.e. the software on the mobile device) exchanges information with a Web server (the WLAN hotspot) to open a WLAN session and later on to terminate a WLAN session”).  
Regarding claim 44 and claim 51, all claim limitations are set forth and rejected as discussed in claim 34.       
Regarding claim 45 and claim 52, all claim limitations are set forth and rejected as discussed in claim 35.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lizbeth  Torres-Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


April 10, 2021